United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1868
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Desmond Williams

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                  ____________

                             Submitted: April 16, 2019
                               Filed: April 23, 2019
                                   [Unpublished]
                                  ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Desmond Williams directly appeals the sentence the district court1 imposed
after he pleaded guilty to a drug offense. His counsel has moved to withdraw and has

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Williams
should not have been sentenced as a career offender. Williams has filed a pro se brief
also challenging the career-offender enhancement.

      Because the record reflects that Williams had qualifying predicate convictions
for a Wisconsin drug offense and an Iowa domestic abuse assault by strangulation,
we conclude the district court properly sentenced him as a career offender. See
U.S.S.G. § 4B1.1(a) (defining career offender); United States v. Bearden, 780 F.3d
887, 895 (8th Cir. 2015) (de novo review); see also United States v. Harper, 756 Fed.
Appx. 656 (7th Cir. 2019) (unpublished order) (concluding it would be frivolous to
argue conviction for delivering cocaine under Wis. Stat. § 961.41(1)(cm) did not
qualify as controlled substance offense); United States v. Parrow, 844 F.3d 801, 803
(8th Cir. 2016) (Iowa conviction for domestic abuse-strangulation under Iowa Code
§ 708.2A is crime of violence). Further, the district court made clear it would have
imposed the same sentence regardless of whether Williams was a career offender.
See United States v. Davis, 583 F.3d 1081, 1095 (8th Cir. 2009) (where district court
explicitly stated it would have imposed same sentence regardless of whether
defendant was career offender, any error in imposing career-offender enhancement
would be harmless).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw and affirm.
                      ______________________________




                                         -2-